 Case 1:20-cv-00329-JTN-PJG ECF No. 15 filed 06/02/20 PageID.132 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
                                _________

MAX BIRMINGHAM,

       Plaintiff,                             Hon. Janet T. Neff

v.                                            Case No. 1:20-cv-00329-JTN-PJG


DANA NESSEL,

       Defendant.
________________________________/

                                      ORDER

      This matter is before the Court on Plaintiff’s Motions for Leave to File

Amended Complaint. (ECF No. 6 and 10). Plaintiff requests leave to amend under

circumstances where leave of Court is not required. See Fed. R. Civ. P. 15(a)(1). The

Court being fully advised in the premises, Plaintiff’s Motion for Leave to File

Amended Complaint, (ECF No. 6), is DENIED as moot. Plaintiff’s Motion to File

Amended Complaint, (ECF No. 10), is GRANTED. The Clerk shall, therefore, accept

for filing Plaintiff’s First Amended Complaint, (ECF No. 11, PageID.80-96), which

shall constitute as the operative pleading moving forward.

      IT IS SO ORDERED.



Dated: June 2, 2020                          /s/ Phillip J. Green
                                             PHILLIP J. GREEN
                                             United States Magistrate Judge
